*1108OPINION.
Millieen :
In the case of Chas. N. Manning v. Commissioner, 7 B. T. A. 286, we had occasion to consider the identical question presented by the first issue in this proceeding. On the authority of that decision, the unextinguished cost, $2,000, of the building removed in order to obtain a ten-year lease upon the land, represented the cost to petitioner of such lease and should be exhausted over the ten-year term of the lease.
Concerning the second issue, counsel for petitioner, in brief filed, requests a depreciation allowance of 5 per cent per annum on the building known as the “ Rough Riders.” The building should be depreciated on the basis of its cost in 1913, i. e., $20,000. It had a remaining useful life on March 1, 1913, of 20 years and petitioner is therefore entitled to a deduction for depreciation of 5 per cent per annum.
Judgment will be entered on 15 days’ notice, under Rule 50.
Considered by MaRquette, Phillips, and Van Fossan.